Order entered February 6, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00720-CR

                           RAYMOND EDWARDS III, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-53451-W

                                           ORDER
        The Court REINSTATES the appeal.
        On January 20, 2015, we ordered the trial court to make findings regarding why
appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to
pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel Nanette
Hendrickson; (3) Ms. Hendrickson’s explanation for the delay in filing appellant’s brief is her
workload and the reporter’s record had not been filed with the District Clerk; and (4) Ms.
Hendrickson requested thirty days from the February 2, 2015 findings to file appellant’s brief.
        We ORDER appellant to file his brief by MARCH 4, 2015.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to
counsel for all parties.
                                                      /s/   LANA MYERS
                                                            JUSTICE